     Case 3:16-cv-00236-WHO Document 1131-5 Filed 09/18/20 Page 1 of 7


 1   STEVEN L. MAYER (No. 62030)                      BETH H. PARKER (No. 104773)
     SHARON D. MAYO (No. 150469)                      PARKER LAW & MEDIATION
 2   JEREMY T. KAMRAS (No. 237377)                    553 Douglass Street
     ARNOLD & PORTER KAYE SCHOLER LLP                 San Francisco, CA 94114
 3   Three Embarcadero Center, 10th Floor             Telephone: (415) 531-1791
     San Francisco, California 94111-4024
 4   Telephone:    (415) 471-3100                     HELENE T. KRASNOFF
     Facsimile:    (415) 471-3400                     (admitted pro hac vice)
 5   Email: steve.mayer@arnoldporter.com              PLANNED PARENTHOOD FEDERATION OF
              sharon.mayo@arnoldporter.com            AMERICA
 6            jeremy.kamras@arnoldporter.com          1110 Vermont Avenue, NW, Suite 300
                                                      Washington, DC 20005-6300
 7   DIANA STERK (admitted pro hac vice)              Telephone:     (202) 973-4800
     ARNOLD & PORTER KAYE SCHOLER LLP                 Email: helene.krasnoff@ppfa.org
 8   250 West 55th Street
     New York, New York 10019-9710                    AMY L. BOMSE (No. 218669)
 9   Telephone:    (212) 836-8000                     ROGERS JOSEPH O’DONNELL
     Email: diana.sterk@arnoldporter.com              311 California St., 10th Floor
10                                                    San Francisco, California 94104
     RHONDA R. TROTTER (No. 169241)                   Telephone:     (415) 956-2828
11   OSCAR D. RAMALLO (No. 241487)                    Email: ABomse@rjo.com
     ARNOLD & PORTER KAYE SCHOLER LLP
12   777 S. Figueroa Street, 44th Floor
     Los Angeles, California 90017
13   Telephone:     (213) 243-4000
     Email: rhonda.trotter@arnoldporter.com
14            oscar.ramallo@arnoldporter.com
15   Attorneys for Plaintiffs
16                                 UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18                                        SAN FRANCISCO DIVISION

19
20   PLANNED PARENTHOOD FEDERATION                    Case No. 3:16-cv-00236-WHO
     OF AMERICA, INC., et al.,
21                                                    DECLARATION OF ARIELLE
                                                      FELDSHON IN SUPPORT OF
22                          Plaintiffs,               PLAINTIFFS’ MOTION FOR
                                                      ATTORNEYS’ FEES AND NON-
23                                                    STATUTORY COSTS
            vs.
24                                                    Date: November 18, 2020
                                                      Time: 2:00 p.m.
25   CENTER FOR MEDICAL PROGRESS, et al.,             Place: Courtroom 2, 17th Floor
26                                                    Judge: Hon. William H. Orrick
                            Defendants.
27
28

                                 DECLARATION OF ARIELLE FELDSHON
               ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND NON-STATUTORY COSTS
                                       Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-5 Filed 09/18/20 Page 2 of 7


 1           I, Arielle Feldshon, declare:
 2           1.     I am an attorney licensed to practice law in New York and an associate at the

 3    law firm of Arnold & Porter Kaye Scholer LLP (“A&P”), attorneys of record for Plaintiffs

 4    Planned Parenthood Federation of America, Inc.; Planned Parenthood: Shasta-Diablo, Inc. dba

 5    Planned Parenthood Northern California; Planned Parenthood Mar Monte, Inc.; Planned

 6    Parenthood of The Pacific Southwest; Planned Parenthood Los Angeles; Planned

 7    Parenthood/Orange and San Bernardino Counties, Inc.; Planned Parenthood of Santa Barbara,

 8    Ventura and San Luis Obispo Counties, Inc.; Planned Parenthood Pasadena and San Gabriel

 9    Valley, Inc.; Planned Parenthood of The Rocky Mountains; Planned Parenthood Gulf Coast;

10    and Planned Parenthood Center For Choice (collectively, “Plaintiffs”). I make this

11    Declaration upon personal knowledge, except as otherwise stated, and, if called upon to

12    testify, could and would testify competently hereto.

13           2.     I am a graduate of Columbia Law School, where I graduated with honors as a

14    James Kent Scholar. James Kent Scholar honors are generally awarded to the top eight

15    percent of each class. I am also a two-time recipient of Columbia Law School’s award for

16    “outstanding achievement in public service.”

17           3.     I am a commercial litigator and have handled a broad range of matters in state,

18    federal, and immigration courts at the trial and appellate level. My matters have included

19    claims involving fraud, breach of contract, defamation, and freedom of speech. I have

20    experience at all stages of the trial process, from filing a complaint to discovery, motion
21    practice, trial, and post-trial motions. I have prepared arguments and participated in federal

22    court hearings multiple times.

23           4.     My customary hourly rate at A&P was $450 (2017), $490 (2018), $565

24    (2019), and is $675 (2020).

25           5.     It is my practice to timely record my time and tasks on a matter in the
26    firm’s electronic billing system. In preparing this declaration, I carefully reviewed each
27    of my time entries in this matter as reflected in the firm’s billing system. The statements
28
                                                                                                    Page 1
                                 DECLARATION OF ARIELLE FELDSHON
               ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND NON-STATUTORY COSTS
                                       Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-5 Filed 09/18/20 Page 3 of 7


 1    in this declaration regarding the number of hours I spent on various tasks related to this
 2    case are based on my contemporaneous time records.
 3           6.     I have been personally involved in representing Plaintiffs since December

 4    2017. I worked on multiple stages of the case in the trial court, as well as the appellate

 5    phases of the case. My work on the case included the following:

 6           7.     Written Discovery: I was brought into the case in December 2017 to assist

 7    with affirmative discovery and the review of Defendants’ document productions, as well as

 8    to assist in the preparation of Plaintiffs’ written discovery responses. I spent more than 116

 9    hours reviewing Defendants’ document productions, including 41 hours reviewing videos

10    and 75 hours reviewing documents. I also analyzed notes and summaries from

11    approximately 26 other attorneys to prepare charts of relevant evidence and identify

12    witnesses. I participated in drafting PPGC’s First Set of Interrogatories to Defendant

13    Daleiden and Planned Parenthood Orange & San Bernardino Counties, Inc.’s First Set of

14    Interrogatories to all Defendants. I also participated in responding to Defendant Troy

15    Newman’s Third Set of Interrogatories and Second and Third Sets of Requests for

16    Production to Plaintiffs, as well as Defendants Daleiden, CMP, and BioMax’s Eleventh Set

17    of Requests for Production to Plaintiffs, Defendant Daleiden’s Third Set of Interrogatories to

18    PPFA, and Defendant Daleiden’s First Set of Interrogatories to Plaintiffs. I also provided

19    research support on various topics on an ad hoc basis. In total, I worked approximately

20    181.3 hours on document-related tasks in the discovery stage of this case.

21           8.     Depositions: I researched Plaintiffs’ fact witnesses and created research

22    memoranda that included the witnesses’ backgrounds, topics for potential discussion in their

23    preparation sessions, and key documents for review. I prepared deposition outlines with

24    supporting documentation for Defendants’ fact witnesses Kate Bryan, Ryan Gonzalez, and

25    Annamarie Bettisworth, and attended the depositions of Kate Bryan and Ryan Gonzalez. I

26    also prepared portions of deposition outlines with supporting documentation for Defendant

27    David Daleiden in both his personal capacity and as a 30(b)(6) witness, as well as expert

28    witness Theresa Deisher, PhD. I managed the scheduling of over 50 depositions by
                                                                                                       Page 2
                                 DECLARATION OF ARIELLE FELDSHON
               ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND NON-STATUTORY COSTS
                                       Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-5 Filed 09/18/20 Page 4 of 7


 1    coordinating with opposing counsel, scheduling locations, identifying accommodations,

 2    scheduling court reporters and videographers, preparing and arranging for the service of

 3    subpoenas and witness fees, and sending deposition notices. This was particularly difficult

 4    because depositions were frequently cancelled and rescheduled, which required rescheduling

 5    all of the above. Additionally, the fact that the seven Defendants were represented by

 6    multiple firms and attorneys made coordinating schedules and troubleshooting details

 7    particularly burdensome. In total, I worked approximately 288.8 hours on deposition-related

 8    tasks in the discovery stage of this case. I exercised good billing judgment by delegating

 9    certain non-legal tasks, such as ordering refreshments and scheduling hotel rooms and

10    flights, to administrative assistants. I also identified relevant documents, but relied on legal

11    assistants to gather, organize, and prepare said documents into binders for my review. Thus,

12    I worked a total of 470.1 hours in the discovery stage of this case.

13           9.      Summary Judgment: I provided research support to Meghan Martin and Diana

14    Sterk to assist them in their drafting of Plaintiffs’ Summary Judgment brief filed on May 22,

15    2019. I also coordinated with Meghan Martin and five legal assistants to prepare the

16    evidentiary support for that motion and performed a final review prior to filing. I also

17    reviewed Defendants’ summary judgment filings to prepare analyses for Diana Sterk and

18    Amy Bomse. In total, I worked approximately 51.2 hours during the summary judgment

19    phase of this case.

20           10.     Pre-Trial Work: I provided research support to Jeremy Kamras and Amy

21    Bomse and prepared the initial drafts of various Motions in Limine. I also assisted Meghan

22    Martin in preparing a final list of videos to be used at trial. In addition, I researched the legal

23    requirements to call on parties to testify and coordinated the drafting of all trial subpoenas to

24    the extent they were needed. I also reviewed the parties’ proposed preliminary jury

25    instructions and assisted Oscar Ramallo and Steven Mayer in compiling the parties’

26    suggested instructions into an over-700-page master document for the Court. In total, I

27    worked approximately 247.9 hours during the pre-trial phase of this case.

28
                                                                                                         Page 3
                                 DECLARATION OF ARIELLE FELDSHON
               ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND NON-STATUTORY COSTS
                                       Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-5 Filed 09/18/20 Page 5 of 7


 1           11.    Trial: I provided trial support throughout the duration of trial. I attended trial

 2    from mid-October until mid-November 2019, including the daily 7:30 a.m. court hearings. I

 3    reviewed the transcripts for each day of trial and created tools to track relevant witness

 4    testimony to use in closing arguments. I also drafted witness preparation outlines and cross-

 5    examination outlines for multiple fact and expert witnesses and worked with the questioning

 6    attorneys and Meghan Martin to identify exhibits for use with those witnesses. I participated

 7    in the witness preparation session for Plaintiffs’ witness Vicki Graziani and assisted Amy

 8    Bomse and Diana Sterk to prepare various fact and expert witnesses, including Bonnie

 9    Smith, Vicki Graziani, Michelle Davidson, and Danny Coulson. I spent significant time

10    after court assisting Diana Sterk and Rhonda Trotter to draft the trial examination outline
11    for David Daleiden, who was the key witness for Defendants, and whose testimony
12    spanned four days. I participated in all team strategy sessions and provided ad hoc research
13    assistance for issues that arose as a result of those strategy sessions. I worked with Rhonda

14    Trotter and Jeremy Kamras to provide factual and evidentiary support for their closing

15    arguments. I provided research support to assist Steven Mayer and Oscar Ramallo in

16    drafting the final jury instructions and verdict form. I also worked on strategizing and

17    drafting slides for the opening and closing arguments. In total, I worked approximately
18    409.8 hours during the trial phase of this case.

19           12.    Post-trial: I assisted Amy Bomse and Meghan Martin to draft Plaintiffs’

20    Proposed Findings of Fact and provided research support to Amy Bomse and Rhonda Trotter

21    for the drafting of Plaintiffs’ UCL briefing and opposition to Defendants’ post-trial motions.

22    In total, I worked approximately 109.5 hours during the post-trial phase of this case.
23           13.    Attorneys’ Fees Motion: I researched and prepared a chart of the
24    recoverability of attorneys’ fees for each of Plaintiffs’ claims. I also researched
25    comparable motions for attorneys’ fees in the Northern District of California and
26    prepared templates for each attorney to utilize in drafting their respective declarations.
27    Finally, I drafted this declaration for Plaintiffs’ motion for attorneys’ fees. In total, I
28    worked approximately 69.4 hours during the attorneys’ fees motion phase of this case.
                                                                                                      Page 4
                                 DECLARATION OF ARIELLE FELDSHON
               ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND NON-STATUTORY COSTS
                                       Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-5 Filed 09/18/20 Page 6 of 7


 1           14.     The bills prepared for Plaintiffs based on the contemporaneous records indicate

 2    that from December 6, 2017 to September 4, 2020, I billed 1,357.9 hours to this matter for a

 3    total fee of $916,583 at my current billing rate or $775,302 using historic billing rates. I have

 4    not included in this calculation any time records that did not clearly explain the activities I

 5    performed on the case.

 6           I declare under penalty of perjury under the laws of the United States of America that

 7   the foregoing is true and correct. Executed this 17th day of September, 2020, in Brooklyn,

 8   New York.

 9
                                                            /s/ Arielle Feldshon
10                                                          ARIELLE FELDSHON
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                        Page 5
                                 DECLARATION OF ARIELLE FELDSHON
               ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND NON-STATUTORY COSTS
                                       Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-5 Filed 09/18/20 Page 7 of 7


 1                                       ECF ATTESTATION
 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of
 3   this document has been obtained from the signatory.
 4
 5   Dated: September 18, 2020                      /s/ Steven L. Mayer_
                                                       Steven L. Mayer
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
